Citation Nr: 0425162	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  99-25 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
thoracic spine.  

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran has confirmed active service from January 1978 to 
June 1992, with five years and seven months of additional 
service to be verified upon remand, below.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran indicated in his November 1999 substantive appeal 
that he wanted a hearing before a Veterans Law Judge 
conducted at the RO (a "Travel Board" hearing).  Although 
he was notified of the date, time, and location of the 
hearing by a November 2003 letter sent to his last known 
address of record, he failed to appear.  Hence, the Board 
deems the request for a hearing to have been withdrawn.  
38 C.F.R. § 20.702(d) (2003).

The Board notes that in a December 2000 submission the 
veteran submitted a claim for entitlement to service 
connection for cancer, including secondary to cystic lesions 
and residuals of an excision of a lipoma of the back.  As the 
RO has yet to address it, the claim is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  This body of laws is 
collectively known as the Veterans Claims Assistance Act 
(VCAA).

The Board initially notes that the claims folder contains a 
DD Form 214 for the period from January 1978 to June 1992.  
However, the veteran has indicated that he had active service 
from June 1972 to June 1992, and service medical records and 
enlistment and discharge examinations are consistent with the 
dates of service provided by the veteran.  Nonetheless, all 
of the veteran's service should be verified upon remand.  

Additionally, while the veteran received treatment post 
service at the Moncrief Army Community Hospital and the Dorn 
VA Medical Center (VAMC), it is evident that not all records 
from these facilities have been obtained and associated with 
the claims folder.  As these are government records which may 
be pertinent to the appealed claims, they should be obtained.  
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).    

Thoracic Spine Claim Development

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002). 
Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

To adjudicate the current claim a VA examination and medical 
opinion must be obtained addressing whether a back disorder 
preexisted the veteran's period of active service, and, if 
so, whether the disorder was aggravated during that period of 
service, addressing, to the extent possible, the "clear and 
unmistakable" evidentiary standard contained in 38 U.S.C.A. 
§ 1111 (West 2002).  If the presumption of sound condition 
applies, then the presumption of sound condition upon entry 
into service is not overcome unless clear and unmistakable 
evidence is presented showing both that the condition existed 
prior to service and that it was not aggravated by service.
 
The veteran is service connected for residuals of an excision 
of a lipoma of the back.  The veteran's spine and 
musculoskeletal system were clinically evaluated as normal 
upon enlistment examination in February 1972.  At enlistment, 
however, the veteran did report a history of recurrent back 
pain.  It was noted that the veteran fell off the back of a 
truck at the age of eight and was hospitalized for one day, 
but that he had not been seen by a doctor for his back pain.  

In May 1973, the veteran was seen for complaints, in part, of 
severe low back muscle pain, with a reported history of an 
old back problem.  

In June 1973, the veteran received treatment for complaints 
of episodic back pain with current worsening.  The clinician 
noted the veteran's history of back problems since service, 
as well as back trouble prior to service, though the veteran 
did not recall when the back troubles began or any injury.  
The veteran noted that he had been lifting weights for six to 
seven years, and that activity caused increased pain.  
Following physical examination the assessment was a mild back 
strain. 

In October 1973, the veteran received treatment in part for 
complaints of chronic left low back pain.  A prior history of 
back trouble was also noted by the veteran.  The examiner 
found left paraspinous muscle tenderness, without spasm or 
radiculopathy.  A thoracic disorder was not diagnosed.  

A May 1974 record reflects treatment for complaints of a 
strained back playing basketball the day before examination.  
The examiner also noted a left thoracic and right lumbar 
scoliosis with spasm.  Ice message and exercises were 
prescribed.  
 
In December 1984, the veteran reported back pain below the 
scapular region following a motor vehicle accident.  
Following a physical examination the veteran was diagnosed 
with a muscle strain of the left mid back region.  

In April 1985, the veteran was seen for complaints relating 
to possible peptic ulcer disease.  On X-ray examination, 
however, degenerative changes of the lower thoracic spine 
were noted.  

In June 1987, the veteran received treatment for complaint of 
back pain.  There was no associated trauma, radiating pain, 
dysuria or frequency, or other systemic symptoms.  The 
examiner assessed muscle strain.

In July 1987, the veteran received treatment for complaints 
of upper back pain.  The examiner assessed muscle strain, and 
noted the possibility of bursitis.  

In July 1988, the veteran received treatment following 
complaints of three days of pain through the trunk from the 
chest to the thoracic spine, upon pressure and movement.  The 
examiner assessed questionable thoracic muscle strain.

At his March 1992 retirement physical examination, the 
veteran's report of medical history including a lay history 
of pack pain since "AIT".  Physical examination in March 
1992 revealed a normal spine, with x-rays negative and 
physical training for rehabilitation.  

Post-service treatment records contain no records of 
treatment for back disability.  At a July 2000 VA psychiatric 
examination the veteran complained of multiple joint pain 
including low back pain, but there were no specific positive 
findings and no pertinent diagnosis was made.

Based on the extensive history of musculoskeletal back pain 
over many years in service, to include to the April 1985 
inservice X-ray finding of degenerative thoracic changes, the 
Board believes that a further VA examination is in order to 
specifically address any current thoracic disability and 
possible etiology as related to service.  The veteran 
contends that his back disability has been persistent since 
service, but his report of medical history at both enlistment 
and separation examinations suggest that a back disability 
may have persisted from prior to service through service and 
thereafter.  

The questions presented - whether the presumption of 
soundness is here applicable with regard to the veteran's 
claimed back disorder, whether it is overcome, and whether a 
current disability can in any event be causally associated 
with service disability - cannot be resolved prior to remand 
development including a VA examination addressing etiology of 
any current back disorder.  

Right Shoulder Disorder Claim Development

In May 1992, the veteran reported a four month history of 
right shoulder pain, with no recollection of any injury.  
Following examination, the examiner assessed musculoskeletal 
shoulder pain, and prescribed discontinuance of weightlifting 
for two weeks.  

Post service treatment records do not show treatment for the 
right shoulder.  The veteran did complain of shoulder pain 
during a July 2000 VA physical examination conducted in 
concert with a psychiatric examination.  At a June 2001 VA 
examination the veteran reported undergoing right shoulder 
arthroscopic surgery in May 1999 at Richland Memorial 
hospital.  The report of that surgery is not in the claims 
folder.  The VA examiner commented that operative reports 
could assist evaluation of the disability by a VA examiner.  
Hence, records of that surgery should be obtained.  Further, 
a nexus opinion is in order.  

Left Ankle Disorder Claim Development

In September 1972, the veteran reported twisting his left 
ankle the day prior to examination while playing football.  
Following examination, the examiner assessed a bruised left 
heel, and prescribed aspirin and hot soaks.  

In May 1977, the veteran received treatment after reporting 
complaints of a twisted left ankle.  The examiner found very 
minimal swelling with diffuse pain and tenderness over the 
entire foot.  The examiner assessed an ankle sprain.  Upon 
follow up the following day, a slight limp and minimal 
swelling were observed, and a mild sprain was assessed.  An 
Ace wrap was prescribed.  

Post service treatment records do not show treatment for a 
left ankle disorder.  A July 2000 VA psychiatric examination 
noted complaints of ankle pain.  At a June 2001 VA 
examination x-rays of the left ankle were negative for 
disability, but the veteran complained of recurrent sprains 
and strains of the left ankle and foot that was recalcitrant 
to anti-inflammatory medication, physical therapy, and 
braces.  Physical examination revealed left ankle tenderness.  
Based on the veteran's report of ongoing left ankle 
disability since service, a VA examination is in order for an 
etiological opinion addressing any causal relationship to 
service.  

Accordingly, the following additional development is 
warranted:

1.  The RO should first review the 
claims file and ensure that all 
additional development action 
required by the VCAA, and 
implementing regulations is complete.  
Specifically, the RO should inform 
the veteran that VA will make efforts 
to obtain any additional as-yet-
unobtained relevant government 
evidence, such as VA medical records, 
or records from other government 
agencies.  Efforts to secure 
government records must continue 
until it is determined that further 
efforts would be futile.  VA will 
also attempt to secure private 
medical records, if he identifies 
such records and the custodians 
thereof.  The RO must notify the 
veteran of any positively identified 
evidence that could not be obtained 
so that he may attempt to obtain the 
evidence himself.  The RO must also 
notify the veteran that he should 
submit all evidence in his possession 
that has not been previously 
submitted that may further his claims 
of entitlement to service connection 
for arthritis of the thoracic spine, 
a right shoulder disorder, and a left 
ankle disorder.  The RO must also 
explain governing law regarding the 
claim on appeal.  The RO must then 
undertake any indicated development 
including based on any responses by 
the veteran.  

2.  The RO should contact the NPRC 
and obtain and verify the dates and 
character of all of the veteran's 
active duty service.

3.  The RO should obtain all post-
service treatment records from the 
Dorn VAMC not yet obtained, to 
include records from June 1992 
through June 1999, January 2001 
through December 2002, and July 2003 
to the present.  The RO should obtain 
any records from the Moncrief Army 
Community Hospital not yet obtained, 
including any records up to January 
1997, and any records from January 
1998 to the present.  Records of the 
right shoulder surgery in May 1999 at 
Richland Memorial Hospital, and any 
associated treatment records should 
also be obtained.  Also, any post-
service records of left ankle 
treatment should be obtained.  
Efforts to secure any government 
records must continue until it is 
determined that further efforts would 
be futile.  The RO must notify the 
veteran of evidence that could not be 
obtained.  All records and responses 
received must be associated with the 
claims folder.  

4.  Thereafter, the veteran must be 
afforded a VA an orthopedic 
examination to address the nature and 
etiology of any back, right shoulder, 
and left ankle disorders.  The RO 
must provide the examiner with the 
dates of all confirmed periods of 
active duty service.  The claims 
folder and a copy this remand must be 
provided to the physician for an 
opinion based on the record.  All 
necessary tests and studies should be 
conducted.  Following examination and 
a review of the claims folder and 
this remand, the examiner must fully 
answer with complete supporting 
rationale the following questions for 
each claimed disability:

a)  Does the veteran currently 
have a thoracic, right shoulder, 
and/or left ankle disorder?  The 
examiner must reconcile prior 
medical findings and conclusions 
in arriving at this opinion.  If 
more than one disorder is 
diagnosed each disorder must be 
addressed separately.

b)  If so, is it at least as 
likely as not that any diagnosed 
thoracic, right shoulder, and/or 
left ankle disorder was incurred 
or aggravated during his period 
of active service, or is it 
otherwise related to service?  
The examiner must indicate 
whether the veteran suffers from 
arthritis in any of these 
joints, and, if so, whether it 
is at least as likely as not 
that the disorder was disabling 
within one year of separation 
from service.  

All opinions offered must be 
based on medical evidence of 
record.  The examiner may not 
rely solely on any unverified 
history provided by the veteran.  

5.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims using the rating decision 
format.  If the determinations remain 
to any extent adverse to the 
claimant, he and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  They should then 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the claimant has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


